        Case 1:19-cv-01312-SAB Document 22 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ANGEL ISAIS, et al.,                           Case No. 1:19-cv-01312-SAB

12                       Plaintiffs,                ORDER REQUIRING PARTIES TO SHOW
                                                    CAUSE WHY SANCTIONS SHOULD NOT
13            v.                                    ISSUE FOR FAILURE TO COMPLY WITH
                                                    COURT ORDERS
14   FCA US LLC,
                                                    SEVEN DAY DEADLINE
15                       Defendant.

16

17            On November 9, 2020, the parties filed a stipulation to extend time for dispositional

18   docunments to be filed in this action and an order issued requiring dispositional documents to be

19   filed on November 23, 2020.

20            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

21   or with any order of the Court may be grounds for imposition by the Court of any and all

22   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

23   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

24   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

25   2000).

26            Here, the parties filed a notice of settlement on July 24, 2020, and the deadline to file

27   dispositional documents has been continued twice at the stipation of the parties. The current

28   deadline to file has passed and the parties have not filed dispositive documents.
                                                      1
       Case 1:19-cv-01312-SAB Document 22 Filed 11/25/20 Page 2 of 2


 1            Accordingly, the Court HEREBY ORDERS THE PARTIES TO SHOW CAUSE IN

 2   WRITING within seven (7) days of the date of entry of this order why sanctions should not issue

 3   for the failure to file dispositive documents in compliance with the November 10, 2020 order.

 4   The parties are forewarned that the failure to show cause may result in the imposition of

 5   sanctions.

 6
     IT IS SO ORDERED.
 7

 8   Dated:     November 25, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
